Title: To George Washington from James Anderson, 8 March 1797
From: Anderson, James
To: Washington, George

 

Sir
Mount Vernon 8 March 1797

I wrote You on 1st And since have Yours of 27 Ultimo with Mr Carters letter —I now beg leave to hand reports of last week. And nothing particular having Occured since my last leaves me little matter of information—especially as I hope You will soon be at Your Seat, when this paper correspondence will be exchanged for my letter—As directed I forwarded your letter to Mr Carter And a Note from myself requiring Him to name a place for delivery, some where on the Potomac, or its Creeks most convenient for You & Him. Also took notice of the Kind of pease You wanted. And asked 2 Bus. (in case He had any) of the Yateman pea, which has a great Character in Glocester County, With a request for 2 Bushels white Cotton seed as I would wish to raise some for Mrs Washington—The day after I had sent these letters, I had Mr Carters, informing the pease were ready 30 Bu., and desiring me to send the Waggon. But as there is an alteration thot on in the way of bringing them here will wait the result, by having another letter, especially as there are plenty of time, end of april is soon enough to plant.
No Acct of the Potatoes, Clover &ca. Allison returned with 40 Hogs—20 Turkeys, 6 Pulleds & 5 Drakes & one Duck—no Geese could be bought in these parts, so soon as the Land is in condition will sow Oats. And the Clover on Lands where ⟨seeding⟩ it (when it arrives). And should wish how soon I had the Clover. Early Potatoes & Oats in the Ground—Grain & flour much as in my last ⟨illegible⟩. Corn rather looking up, I could wish to sell some of the Midlings & Ship Stuff. But the price does not please me. As said in a former letter shall begining of next week have the road cut ⟨thru⟩ But have my doubts whether it may suit Your Carriage to run over it, upon Your return here, But shall meet You on the Way, that You may be duly informed—The Pits made by the roots of trees being taken out are mostly full of water. And cannot be filled until dry, as if done just now the Clay ⟨turned in⟩ would be of the quality of mush—Besides—I have in Contemplation to scrape the surface of the road, And the leaves & some fine clay, Rotten trees, & other vegetable substences will make a part of a Compost to Manure that Land below the white Gate, when the Corn are taken off. And the more I think on this as the two places are so near, that

labour will be saved. All that rough Land will be ploughed this. And a small part next week—The under part of the feild where the wheat grew (with submission to Your opinion) might be in Oats and pease; Oats on the best land & pease the remr. This Week I will advertise the Stead 40/ & 3/ to the Groom. Jacks 80/ & 3/to the Groom. pasturage 3/ p[er] week, not accountable for the Accidents that may befall, or escapes made by mares or Jennets And with much respect I am Sir Your most Obedt Humble Servt

Jas Anderson

